

116 HR 7118 IH: Vote From Home America Act of 2020
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7118IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Ms. Wilson of Florida (for herself, Mr. Cicilline, and Mr. Takano) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to require States to conduct elections for Federal office held in 2020 solely through the use of mail-in absentee ballots, and for other purposes.1.Short titleThis Act may be cited as the Vote From Home America Act of 2020.2.Requiring States to conduct elections in 2020 solely through use of mail-in ballots(a)RequirementTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by adding at the end the following new subtitle:CSpecial Rules for Elections Held in 2020321.Requiring elections to be conducted solely through use of mail-in absentee ballots(a)RequirementIn the case of any election for Federal office held in a State during the period described in subsection (b)—(1)the State may not operate any polling place for the casting of ballots in the election; and(2)the State shall conduct the election solely through the use of mail-in absentee ballots in accordance with the requirements of section 322.(b)Period described(1)In generalThe period described in this subsection is the period which begins on the expiration of the 30-day period which begins on the date of the enactment of this subtitle and ends on January 5, 2021.(2)Application to primary elections occurring prior to periodIn the case of any election for Federal office held in a State during the 30-day period which begins on the date of the enactment of this Act—(A)the State may operate polling places for the casting of ballots in the election; and(B)the State shall make a good-faith effort to conduct the election through the use of mail-in absentee ballots in accordance with the requirements of section 322.322.Requirements for use of mail-in absentee ballots(a)Automatic transmission of ballots by election officials(1)In generalThe appropriate State or local election official shall transmit an absentee ballot for an election for Federal office held during the period described in section 321(b) to each individual who is registered to vote in the election, or, in the case of any State that does not register voters, to every individual who is eligible to vote in the election.(2)Location to which ballots are transmittedThe official shall transmit the ballot to an individual under this subsection to the mailing address which is on file for the individual on the list of registered voters in the election (or, in the case of any State that does not register voters, the mailing address for the individual on the official record or other document used by the State to verify the eligibility of the individual to vote in the election), except that the official shall transmit the ballot to an alternative mailing address provided to the official by the individual (by telephone, by mail, or by an online method), so long as the individual provides the alternative mailing address to the official not later than the date that is 2 weeks before the date of the election involved or such alternative date as the State may establish, whichever is closer to the date of the election.(3)Deadline for transmissionThe official shall transmit the ballot to an individual under this section not later than 3 weeks before the date of the election.(b)No excuse required To vote by absentee ballotIf an individual in the State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by an absentee ballot transmitted under this section.(c)Due process requirements for signature verification(1)Notice and opportunity to cure discrepancyIf an individual submits an absentee ballot in an election for Federal office during the period described in section 321(b) and the appropriate State or local election official determines that a discrepancy exists between the signature on such ballot and the signature of such individual on the official list of registered voters in the State (or, in the case of any State that does not register voters, on the official record or other document used by the State to verify the eligibility of the individual to vote in the election), such election official, prior to making a final determination as to the validity of such ballot, shall make a good faith effort to immediately notify such individual by mail, telephone, and (if available) electronic mail that—(A)a discrepancy exists between the signature on such ballot and the signature of such individual on the official list of registered voters in the State (or, in the case of any State that does not register voters, on the official record or other document used by the State to verify the eligibility of the individual to vote in the election);(B)such individual may provide the official with information to cure such discrepancy, either in person, by telephone, or by electronic methods; and(C)if such discrepancy is not cured prior to the expiration of the 7-day period which begins on the date of the election, such ballot will not be counted.(2)Opportunity to provide missing signatureIf an individual submits an absentee ballot without a signature, the State shall notify the individual and give the individual an opportunity to provide the missing signature on a form proscribed by the State.(3)Other requirementsAn election official may not make a determination that a discrepancy exists between the signature on an absentee ballot and the signature of the individual who submits the ballot on the official list of registered voters in the State (or, in the case of any State that does not register voters, on the official record or other document used by the State to verify the eligibility of the individual to vote in the election), unless—(A)at least 2 election officials make the determination; and(B)each official who makes the determination has received training in procedures used to verify signatures.(d)Accessibility for individuals with disabilitiesThe State shall ensure that all absentee ballots and related voting materials transmitted under this section are accessible to individuals with disabilities in a manner that provides the same opportunity for access and participation (including with privacy and independence) as for other voters.(e)Payment of postage on return envelopes(1)Provision of return envelopeThe appropriate State or local election official shall provide a self-sealing return envelope with each absentee ballot transmitted under this section.(2)Prepayment of postageConsistent with regulations of the United States Postal Service, the State or the unit of local government responsible for the administration of the election involved shall prepay the postage on any envelope provided under paragraph (1).(f)Assistance for certain votersIn the case of an individual with a disability or a serious illness or a language minority individual, the State shall permit the individual to receive assistance from a person of the individual’s choosing to complete and submit the ballot transmitted under this section.(g)Use of drop-Off boxes To collect ballotsThe appropriate State or local election official shall provide in-person, secured drop boxes on the grounds outside of the official’s office, and on the grounds outside of locations which served as polling places in the regularly scheduled general elections for Federal office held in November 2018, to which individuals may drop off voted absentee ballot transmitted under this section.323.Payments to assist with costs of compliance(a)Availability of paymentsThe Commission shall make a payment to each eligible State to assist with the costs incurred in complying with the requirements of this subtitle, including costs attributable to postage, equipment such as high-speed ballot scanners and automated mail sorting systems, election personnel to process absentee ballots and related materials, online voter registration systems, public education campaigns, and software to track absentee ballots.(b)Amount of paymentThe amount of the payment made to a State under this section shall be determined by the Commission on the basis of the information provided by the State in its application under subsection (c), except that the amount may not exceed the sum of—(1)the average of the costs incurred by the State in administering the 3 most recent regularly scheduled general elections for Federal office held in the State; and(2)if a regularly scheduled primary election for Federal office is held in the State during the period described in section 321(b), the average of the costs incurred by the State in administering the 3 most recent regularly scheduled primary elections for Federal office held in the State.(c)EligibilityA State is eligible to receive a payment under this section if the State submits an application for the payment to the Commission at such time and in such manner and containing such information as the Commission shall require.(d)Pass-Through of funds to local jurisdictions(1)In generalIf a State receives a payment under this section for costs that include costs incurred by a local jurisdiction or Tribal government within the State, the State shall pass through to such local jurisdiction or Tribal government a portion of such payment that is equal to the amount of the costs incurred by such local jurisdiction or Tribal government.(2)Tribal government definedIn this subsection, the term Tribal Government means the recognized governing body of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.324.Coverage of Northern Mariana IslandsIn this subtitle, the term State includes the Commonwealth of the Northern Mariana Islands..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and subtitle C of title III.(c)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to title III the following:Subtitle C—Special Rules for Elections Held in 2020 Sec. 321. Requiring elections to be conducted solely through use of mail-in absentee ballots. Sec. 322. Requirements for use of mail-in absentee ballots. Sec. 323. Payments to assist with costs of compliance. Sec. 324. Coverage of Northern Mariana Islands..